Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT
     AMENDMENT NO. 2, dated as of February 26, 2010 (this “Amendment”), among
RHI Entertainment, LLC (the “Borrower”), its subsidiaries party to the Credit
Agreement described below as Guarantors (the “Guarantors”, and together with the
Borrower, the “Credit Parties”), RHI Entertainment Holdings II, LLC (the
“Parent”), the Lenders signatory hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and as
Issuing Bank to the FORBEARANCE AGREEMENT described below.
     WHEREAS, the Borrower, the Guarantors, the Parent, the Lenders from time to
time party thereto (the “Lenders”) and the Agent are parties to a Credit,
Security, Guaranty and Pledge Agreement, dated as of January 12, 2006, as
amended and restated on April 13, 2007 (as the same may have been or may from
time to time be further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”).
     WHEREAS, on December 23, 2009, the Borrower terminated certain specified
Swap Agreements, which constitute “Obligations” under the Credit Agreement,
pursuant to arrangements with the Lenders counter-party thereto (each, a “Lender
Counterparty”).
     WHEREAS, the Borrower, the Guarantors, the Parent, the Agent, the Lenders
constituting the Required Lenders under the Credit Agreement and the Lender
Counterparties have entered into that certain Forbearance Agreement dated as of
December 23, 2009 (as amended, restated, supplemented or modified from time to
time, including via Amendment No. 1 to Forbearance Agreement dated as of
January 22, 2010 (“Amendment No. 1”) and (upon satisfaction of the conditions
precedent set forth herein) via this Amendment, the “Forbearance Agreement”).
     WHEREAS, pursuant to the Forbearance Agreement (as modified by Amendment
No. 1), among other things, the Agent, the Required Lenders and the Lender
Counterparties agreed to forbear from exercising remedies with respect to, and
to temporary waivers with respect to, certain “Specified Defaults” through the
end of a “Forbearance Period” with a stated expiration date which was extended
via Amendment No. 1 to 5:00 p.m. (New York City time) on February 26, 2010.
     WHEREAS, pursuant to that certain Forbearance Agreement dated as of
February 12, 2010 among the Borrower, the Guarantors referred to therein, the
Parent, the Second Lien Lenders and Wilmington Trust FSB, as Second Lien Agent,
among other things, the Second Lien Agent and the “Required Lenders” (as such
term is defined in the Second Lien Agreement) agreed to forbear from exercising
remedies with respect to, and to temporary waivers with respect to, certain
“Specified Defaults” under the Second Lien Agreement through the end of a
“Forbearance Period” with a stated expiration date of 5:00 p.m. (New York City
time) on February 26, 2010.
     WHEREAS, the Agent, the Required Lenders and the Lender Counterparties are
willing to agree, subject to the terms and conditions of this Amendment, to
provide for an extension of

 



--------------------------------------------------------------------------------



 



the scheduled termination of the forbearances and temporary waivers provided in
the Forbearance Agreement.
     WHEREAS, in order to induce the Agent, the Required Lenders and the Lender
Counterparties to agree to such extension, the Credit Parties have agreed to
make certain acknowledgments and enter into certain agreements as hereinafter
set forth.
     ACCORDINGLY, the parties hereby agree as follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein are
used as defined in the Forbearance Agreement or the Credit Agreement, as
applicable.
     2. Acknowledgment of Events of Default. The Credit Parties acknowledge and
agree that the following Events of Default exist under the Credit Agreement:
(A) an Event of Default arising under Sections 2.10(e) and 7(b) of the Credit
Agreement as a result of a Borrowing Base overadvance, (B) an Event of Default
under Section 7(c) of the Credit Agreement as a result of Borrower’s failure to
pay the Termination Amounts and interest thereon and (C) an Event of Default
under Section 7(g) of the Credit Agreement as a result of the failure of a
Credit Party to make deferred purchase price payments in excess of $15,000,000.
     3. Amendments to Forbearance Agreement.
          (a) The definition of the following term appearing in the Forbearance
Agreement is hereby amended and restated in its entirety:
“Stated Expiration Date” shall mean 5:00 p.m. (New York City time) on March 31,
2010.
          (b) Section 4(b) of the Forbearance Agreement is hereby replaced in
its entirety with the following:
“In addition, solely with respect to the Specified Defaults listed as Items 1, 2
and 8 appearing on Schedule 1 hereto, the Agent, the Lenders and the Lender
Counterparties signatory hereto agree to temporarily waive, solely during the
Forbearance Period, any Default or Event of Default resulting solely from any
such Specified Defaults. For the avoidance of doubt, the temporary waiver
contained in the preceding sentence shall terminate and be of no further force
or effect upon any expiration or termination of the Forbearance Period.”
          (c) Section 6(c)(vii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(vii) that the Credit Parties will during the Forbearance Period limit their
cash disbursements to those that are materially consistent with the payments set
forth on the 13-week cash flow schedule the cover page of which is marked as
“RHI Entertainment, LLC 13 Week Cash Flow Forecast February 15, 2010 — May 14,
2010 as of February 18, 2010” which was previously presented to the Agent (such
cash flow forecast, together with the back-up provided along therewith, the
“Base

2



--------------------------------------------------------------------------------



 



Cash Flow Schedule”) and amounts required to be paid pursuant to
Section 6(c)(iv) hereof; in furtherance of the foregoing, the Credit Parties
agree that during the Forbearance Period they shall not, without the written
consent of Lenders holding at least 40% of the Total Commitments (a) make
monetary payments that are not reflected in the Base Cash Flow Schedule in an
aggregate amount equal to or in excess of $500,000 for the period commencing on
the effectiveness of that certain Amendment No. 2 dated as of February 26, 2010
to this Agreement and prior to the Stated Expiration Date, (b) with respect to
any line item or category which is reflected in the Base Cash Flow Schedule
(whether such line item or category is scheduled thereon to receive payments
prior or subsequent to the Stated Expiration Date (or both)) make payments that
as of any date of determination are in excess of 110% of the amount reflected on
the Base Cash Flow Schedule as being payable with respect to such line item or
category through such date of determination, provided that, subject always to
the following clause (c): (1) this clause (b) shall not limit the amount of
payments of fees and expenses of the financial advisors and counsel to the
Agent, legal counsel to the Second Lien Agent and legal counsel to the “Required
Lenders” under the Second Lien Agreement during the Forbearance Period or (so
long as the payments are for services rendered rather than to be rendered)
payments of fees and expenses of legal counsel to the Credit Parties during the
Forbearance Period and (2) in the context of line items or categories reflected
on the Base Cash Flow Schedule of less than $50,000, the Credit Parties may pay
amounts in excess of the scheduled payments so long as (A) the total payment
does not exceed $50,000 and (B) the amounts paid with respect to such line item
or category do not exceed the total amounts reflected on the Base Cash Flow
Schedule as payable with respect thereto or (c) permit their aggregate payments
as of any date of determination to exceed 110% of the aggregate payments
projected in the Base Cash Flow Schedule to be made through such date of
determination;”
          (d) Section 6(c)(viii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(viii) that the Credit Parties shall not permit their aggregate minimum cash
balance at any time to be less than $10,000,000.”
          (e) Section 6(c)(xii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(xii) that the Credit Parties will by no later than 5:00 p.m. (New York City
time) on March 26, 2010 provide the Agent with (A) the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end
of, and the related unaudited consolidated statements of income, stockholders’
equity and cash flows for, the month ending February 28, 2010, and for the
portion of the fiscal year through the end of such month, together with a
certificate signed by an Authorized Officer of the Borrower to the effect that
such financial statements, while not examined by independent public accountants,
reflect, in the opinion of the Borrower, all adjustments necessary to

3



--------------------------------------------------------------------------------



 



present fairly in all material respects the financial position of the Borrower
and its Consolidated Subsidiaries as of the end of such month and the results of
operations for such month and year-to-date period then ended in conformity with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes,
(B) a reconciliation between the foregoing and the GAAP accounts receivable
aging as of February 28, 2010, (C) a detail of aggregate accounts receivable
(both GAAP and off-balance sheet, i.e., all contracted amounts) as of
February 28, 2010 which includes RHI’s detailed contracted accounts receivable
as of February 28, 2010, including customer, title, due-date and identification
of each item of accounts receivable as book or non-book, (D) a reconciliation
from RHI’s February 28, 2010 book accounts receivable to RHI’s February 28, 2010
balance sheet accounts receivable and (E) a roll-forward of aggregate accounts
receivable from January 31, 2009 to February 28, 2010, which shall consist of
the total of (1) the beginning accounts receivable plus (2) receivables
generated from sales consummated during such month, minus (3) cash collections
minus (4) receivables write-offs during such month (with the materials described
in the foregoing clauses (B) through (E) to be in form and substance
satisfactory to the Agent and FTI).”
          (f) Section 6(c)(xx) of the Forbearance Agreement is amended by
deleting the phrase “the deposit account numbered 001-01150-8 maintained by the
Borrower with American Express;”, and any failure by the Credit Parties to use
their best efforts to deliver an Account Control Agreement with respect to such
account prior to February 25, 2010 is hereby waived.
          (g) Section 6(c)(xix) of the Forbearance Agreement is amended by
deleting the word “and” appearing after the semi-colon at the end thereof,
Section 6(c)(xx) of the Forbearance Agreement is amended by deleting the period
at the end thereof and inserting in lieu of such period a semi-colon, and the
following Sections 6(c)(xxi) — (xxv) are hereby added at the end of Section 6(c)
of the Forbearance Agreement:
“(xxi) that the Credit Parties will deliver to the Agent by no later than 6:00
p.m. (New York City time) every other Thursday commencing with Thursday,
March 4, 2010 biweekly sales tracking reports for each title to be released in
the 2010 slate, in the format of the “Greenlighting Status Reports” previously
delivered by the Borrower to the Agent;
(xxii) that the Credit Parties shall, by no later than March 31, 2010, provide
the Agent with the audited consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as at the end of, and the related consolidated
statements of income, stockholders’ equity and cash flows for, the fiscal year
ending December 31, 2009, accompanied by a report and opinion of KPMG LLP or
such other independent public accountants of nationally recognized standing as
shall be retained by the Borrower, which report and opinion shall be unqualified
(other than a “going concern” qualification in accordance with SAS 59) and shall
be prepared in accordance with generally accepted auditing standards relating to
reporting and which report and opinion shall contain no material exceptions or
qualifications except as aforesaid and for qualifications relating to accounting

4



--------------------------------------------------------------------------------



 



changes (with which such independent public accountants concur) in response to
FASB releases or other authoritative pronouncements, together with a certificate
signed by an Authorized Officer of the Borrower, to the effect that such
financial statements fairly present the financial position of the Borrower and
its Consolidated Subsidiaries as at the dates indicated and the results of their
operations for the periods indicated in conformity with GAAP, and stating
whether any change in GAAP or in the application thereof has occurred since the
date of the most recent audited financial statements delivered to the
Administrative Agent and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(xxiii) that the Credit Parties shall, (a) by no later than March 5, 2010,
provide the Agent with (i) a picture-by-picture summary of the status of any
negotiations with the producers of each of the “spillover” Items of Product
regarding the payment deferral or return with respect to such Items of Product
and (ii) copies of any documents in connection with any amendment, termination,
reduction or assignment of rights, delegation or postponement of obligations,
settlements, assignments of receivables from sub-licensees of Borrower or
Borrower’s Subsidiaries, or similar transaction relating to such “spillover”
Items of Product (collectively, “Restructuring Documents”) or the most recent
draft thereof to the extent finalized documents are not available as of such
date, (b) thereafter, update the summaries described in clause (a) within three
(3) Business Days of a request by the Agent and provide the Agent with any
material drafts of any Restructuring Documents as they become available and
(c) in any case, provide the Agent with substantially final drafts of any
Restructuring Documents at least five (5) Business Days prior to executing the
same (and, in any case, shall cause all such Restructuring Documents to be in
compliance with the Fundamental Documents unless otherwise consented to by the
requisite Lenders under Section 13.10 of the Credit Agreement);
(xxiv) that the Credit Parties shall, (a) by no later than March 5, 2010,
provide the Agent with the most recent drafts of any term sheets and the most
recent drafts of any definitive documentation (or any such documentation that
has been executed) then in existence with respect to the financing or proposed
financing of any Item of Product contemplated to be greenlit as part of the
Borrower’s 2010 slate (including any Items of Product that were initially
contemplated to be included in the Borrower’s 2009 slate), (b) thereafter,
provide the Agent with drafts of any such term sheets as they become available
and (c) in any case, provide the Agent with substantially final drafts of any
financing documentation with respect to any Item of Product for the Borrower’s
2010 slate not previously executed at least five (5) Business Days prior to
executing the same; and
(xxv) that the Credit Parties shall provide the Agent with copies of any notices
or inquiries received (a) in connection with any of the “spillover” Items of
Product and/or (b) from an actors’, directors’ or screenwriters’ guild, within
one (1) Business Day of receipt thereof.”

5



--------------------------------------------------------------------------------



 



          (h) Schedule 1 to the Forbearance Agreement, which reflects the
“Specified Defaults”, is hereby replaced in its entirety with Schedule 1 to this
Amendment.
     4. Incorporation of Terms. Upon the effectiveness of this Amendment,
(a) the forbearances contained in Section 4(a) the Forbearance Agreement (and,
in the case of the Specified Defaults listed as Items 1, 2 and 8 appearing on
Schedule 1 to this Amendment, the temporary waivers with respect thereto
contained in Section 4(b) of the Forbearance Agreement (as modified by this
Amendment)) are hereby remade and extended with respect to the revised schedule
of Specified Defaults attached as Schedule 1 to this Amendment during the
Forbearance Period (as modified by the amendment to the “Stated Expiration Date”
set forth in this Amendment), (b) the reservation of rights contained in
Section 5 of the Forbearance Agreement is hereby restated and reaffirmed in all
respects, and (c) each party hereto hereby ratifies and reaffirms the terms of
Sections 5(c), (d) and (e) of Amendment No. 1 in all respects.
     5. Acknowledgements, Representations, Warranties, Confirmations, and
Agreements.
          (a) Each Credit Party hereby represents and warrants to Agent and each
of the Lenders that:
               (i) no Defaults or Events of Defaults other than the Specified
Defaults listed on Schedule 1 hereto have occurred and are continuing as of the
date hereof or, as of the date hereof, are expected to occur prior to the Stated
Expiration Date (as such term would be modified via this Amendment);
               (ii) Schedule 2 hereto identifies each of the Credit Parties’ and
each of their Subsidiaries’ deposit accounts, lists the balances in such deposit
accounts as of February 19, 2010 and specifies whether or not an Account Control
Agreement has been delivered with respect to such deposit account;
               (iii) as of February 19, 2010, the aggregate gross value of all
of the assets of any Subsidiaries which have not become a Credit Party because
of the $250,000 threshold appearing in Section 5.21 of the Credit Agreement, is
approximately $85,000, and Schedule 3 hereto identifies the gross asset value of
such Subsidiaries on a per-Subsidiary basis.
          (b) Each Credit Party hereby covenants and agrees to continue to
comply with each of the covenants and agreements contained in Section 6(c) of
the Forbearance Agreement as the same is being modified by this Amendment.
          (c) Each Credit Party and the Parent hereby forever releases the
Agent, each of the Lenders and each of the Lender Counterparties from any and
all liens, claims, interests and causes of action of any kind or nature (each, a
“Claim”) that any Credit Party now has or may hereafter have against the Agent
or any of the Lenders, and hereby agrees to indemnify and hold harmless the
Agent, each of the Lenders and each of the Lender Counterparties for all Claims
that any Person may bring against the Agent or any of the Lenders that (i) arise
under or in connection with the Credit Agreement or any other Fundamental
Documents (and under any Specified Swap Agreement, as applicable) based on facts
existing on or before the date hereof or (ii) arise under or in connection with
the Forbearance Agreement (as modified by this

6



--------------------------------------------------------------------------------



 



Amendment); provided that the Credit Parties may bring claims or causes of
action solely to enforce the provisions of the Forbearance Agreement (as
modified by this Amendment).
     6. Conditions to Effectiveness. The provisions of this Amendment shall not
become effective unless and until each of the following conditions have been
satisfied:
          (a) the Agent shall have received counterparts of this Amendment
executed by the Borrower, each Guarantor (and any entity required to join the
Credit Agreement as a Guarantor pursuant to Section 5.21 of the Credit
Agreement), the Parent, the Agent, each Lender Counterparty and the Lenders
constituting the Required Lenders;
          (b) after giving effect to this Amendment, no Event of Default or
Default (with the sole exception of (i) the Specified Defaults or (ii) any
Default or Event of Default arising solely from the inaccuracy of any
representation or warranty contained in the Credit Agreement to the extent that
any such inaccuracy exists solely because of the existence of any Specified
Default) shall have occurred and be continuing;
          (c) the representations and warranties contained in Sections 5(a) and
7 hereof shall be true and correct; and
          (d) all legal matters related to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius, LLP, counsel to the Agent.
     7. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Amendment the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent (a) that any such representations and warranties
specifically relate to an earlier date and (b) to the extent that any such
representation or warranty would not be true and correct solely because of the
existence of any Specified Default described on Schedule 1 hereto).
     8. Entire Agreement. This Amendment constitutes the entire agreement of the
parties concerning the subject matter hereof and supersedes any prior or
contemporaneous representations or agreements, either oral or written, not
contained herein.
     9. Further Assurances. At any time and from time to time, upon the Agent’s
request and at the sole expense of the Credit Parties, each Credit Party will
promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment.
     10. Fundamental Documents. This Amendment shall constitute a Fundamental
Document.
     11. Full Force and Effect. Except as expressly set forth herein, this
Amendment does not constitute a waiver or a modification of any provision of the
Forbearance Agreement or the Credit Agreement or a waiver of any Event of
Default under the Credit Agreement. The Forbearance Agreement and the Credit
Agreement and the other Fundamental Documents shall continue in full force and
effect in accordance with the provisions thereof on the date hereof and

7



--------------------------------------------------------------------------------



 



are hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and
words of similar import, shall, unless the context otherwise requires, mean the
Credit Agreement as modified by the Forbearance Agreement (including this
Amendment). As used in the Forbearance Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of similar
import, shall, unless the context otherwise requires, mean the Forbearance
Agreement as modified by this Amendment.
     12. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     13. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (e.g., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
     14. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
     15. Public/Private Information. Each of the Lenders acknowledges that
information furnished to it pursuant to this Amendment may include material
non-public information concerning the Borrower and its related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including federal and state securities laws. All such
information, including requests for waivers and amendments, furnished by the
Borrower pursuant to, or in the course of administering, this Amendment, will be
syndicate-level information, which may contain material non-public information
about the Borrower and its related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agent that it has
identified in its “Administrative Questionnaire” a credit contact who may
receive information that may contain material non-public Information in
accordance with its compliance procedures and applicable law.
[Signature Pages Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            BORROWER:


RHI ENTERTAINMENT, LLC
      By:   /s/ William J. Aliber       Name:  William J. Aliber       Title: 
Chief Financial Officer       PARENT:


RHI ENTERTAINMENT HOLDINGS II, LLC
      By:  /s/ William J. Aliber       Name:  William J. Aliber       Title: 
Chief Financial Officer    

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:


RHI ENTERTAINMENT DISTRIBUTION, LLC
      By:  /s/ Henry S. Hoberman       Name:  Henry S. Hoberman       Title: 
Exec VP, General Counsel and Secretary       RHI ENTERTAINMENT PRODUCTIONS, LLC
      By:  /s/ Henry S. Hoberman       Name:  Henry S. Hoberman       Title: 
Exec VP, General Counsel and Secretary       LIBRARY STORAGE, INC.
      By:  /s/ Michael Scarpelli       Name:  Michael Scarpelli       Title: 
President and Secretary       RHI INTERNATIONAL DISTRIBUTION, INC.
      By:  /s/ Michael Scarpelli       Name:  Michael Scarpelli       Title: 
Vice President and Secretary       RHI ENTERTAINMENT LTD.
      By:  /s/ Peter von Gal       Name:  Peter von Gal       Title:  Director  
 

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:


JPMORGAN CHASE BANK, N.A., individually and as Agent
      By:  /s/ Patricia S. Carpen       Name:  Patricia S. Carpen       Title: 
Vice President    

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A.,
as Lender
      By:   /s/ David Maiorella       Name:   David Maiorella       Title:  
Senior Vice President    

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland plc,
as Lender
      By:   /s/ Thomas Brady         Name:   Thomas Brady        Title:   Senior
Vice President     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK
as Lender
      By:   /s/ David Acosta         Name:   David Acosta        Title:   Senior
Vice President              By:   /s/ Michael Paul         Name:   Michael Paul 
      Title:   Vice President     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            California Bank & Trust
[NAME OF FIRST LIEN LENDER],
as Lender
      By:   /s/ Thomas Betournay         Name:   Thomas Betournay       
Title:   VP     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement





--------------------------------------------------------------------------------



 



            BANK LEUMI USA.
[NAME OF FIRST LEIN LENDER],
as Lender
      By:   /s/ J. DELVOYE         Name:   J. DELVOYE        Title:   F V P     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement





--------------------------------------------------------------------------------



 



            SOCIETE GENERALE,
as Lender
      By:   /s/ Patrick MENARD         Name:   Patrick MENARD        Title:  
Global Head Leveraged & Media
Telecom Finance     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            Manufacturers Bank
as Lender
      By:   /s/ Maureen Kelly         Name:   Maureen Kelly        Title:   Vice
President     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.,
as Lender Counterparty
      By:   /s/ Patricia S. Carpen       Name:   Patricia S. Carpen      
Title:   Vice President    

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender Counterparty
      By:   /s/ Roger Heintzelman         Name:   Roger Heintzelman       
Title:   Principal     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland plc,
as Lender Counterparty
      By:   /s/ Thomas Brady         Name:   Thomas Brady        Title:   Senior
Vice President     

Signature Page to Amendment No. 2 to RHI Forbearance Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1
Specified Defaults

1.   Any Default or Event of Default arising under Section 2.10(e) of the Credit
Agreement. [Borrowing Base non-compliance]   2.   Any Default or Event of
Default arising under 7(c) of the Credit Agreement [Failure to pay other
non-principal monetary Obligations] as a result of a failure to pay any
Termination Amount or failure to pay any interest on any such Termination
Amount.   3.   Any Default or Event of Default arising under Section 6.18 of the
Credit Agreement [Covenant against modifications to material contracts that are
materially adverse to the Lenders] as a result of having caused certain
receivables from Crown Media to become Post-12/31/09 Crown Receivables.   4.  
Any Default or Event of Default arising solely as a result of the existence of
the Base Cash Flow Schedule or any rolling 13-week update relating thereto or
arising under Section 7(g) of the Credit Agreement as a result of the
implementation thereof.   5.   Any Default or Event of Default arising under
Section 6.14 of the Credit Agreement. [Minimum Consolidated Net Worth]   6.  
Any Default or Event of Default arising under Section 6.21 of the Credit
Agreement. [Coverage Ratio]   7.   Any Default or Event of Default arising under
Section 5.1(c) of the Credit Agreement as a result of a failure to deliver a
Borrowing Base Certificate at any time on or prior to the date of Amendment
No. 1 through the date, if any, that the Agent reinstates the requirements of
Section 5.1(c) of the Credit Agreement in accordance with Section 5(d) of
Amendment No. 1.   8.   Any Default or Event of Default arising under Section
7(c) of the Credit Agreement as a result of a failure of the Borrower and the
Guarantors to pay interest as and when due under the Credit Agreement.   9.  
Any Default or Event of Default arising under Section 7(g) of the Credit
Agreement as a result of a failure of the Borrower and the Guarantors to pay
interest as and when due on the Second Lien Facility.   10.   Any Default or
Event of Default arising under Section 7(g) of the Credit Agreement as a result
of a failure of the Credit Parties to make deferred purchase price payments in
excess of $15,000,000.   11.   Any Default or Event of Default arising under
Section 7(g) of the Credit Agreement as a result of a failure to pay rent at the
Borrower’s company headquarters.

 



--------------------------------------------------------------------------------



 



12.   Any Default or Event of Default arising under Section 6.19 of the Credit
Agreement [No Negative Pledge] in connection with the pledge agreement, dated
May 22, 2009, between the Borrower and American Express with respect to the
deposit account numbered 001-01150-8 maintained by the Borrower with American
Express.   13.   Any Default or Event of Default arising under Section 7(h) of
the Credit Agreement as a result of any public filing by Public Co. with the
U.S. Securities and Exchange Commission that admits an inability of Public Co.,
Parent, any Credit Party or any of their respective Subsidiaries, or any group
of the foregoing taken as a whole, to pay its debts when due, and any subsequent
republication thereof.   14.   Any Default or Event of Default arising under
Section 6.7 of the Credit Agreement as a result of the notices of assignment or
directions to pay that were inadvertently sent by the Credit Parties to Channel
5 in connection with the Items of Product currently entitled “National Tree” and
“Fairfield Road” directing Channel 5 to make each of its £28,000 per film
payments to Cypress Films directly in lieu of making these payments to the
Credit Parties.

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
Deposit Accounts

                                                      Balance as of      
Account Control Depository                   February 19, 2010       Agreement
(“yes” or Institution   Account Name   Credit Party?   Account Number   (in $US)
  Nature of Account   “no”)
JP Morgan Chase
  RHI Entertainment LLC   Yes     304-671096       10,000     Petty Cash   Yes
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689211       —    
Collection Account   Yes
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689254       256,171    
Operating Account   Yes
JP Morgan Chase
  RHI Entertainment LLC   Yes     314-006591       25,662,131     Operating
Account   Yes
JP Morgan Chase
  RHI Entertainment LLC   Yes     323-410537       80,189     Insurance / FSA
Account   Yes
JP Morgan Chase
  RHI Entertainment LLC   Yes     323-047165       25,772     Payroll Account  
Yes
JP Morgan Chase
  RHI Entertainment LLC   Yes     324-330332       —     Collection Account  
Yes
JP Morgan Chase
  RHI Entertainment Distribution LLC   Yes     304-959251       —     Collection
Account   No
JP Morgan Chase
  RHI International Distribution Inc.   Yes     601-893506       —     Checking
Account   Yes
JP Morgan Chase
  RHI Entertainment LLC   Yes     615-536158       —     Checking Account   Yes

3



--------------------------------------------------------------------------------



 



                                                      Balance as of      
Account Control Depository                   February 19, 2010       Agreement
(“yes” or Institution   Account Name   Credit Party?   Account Number   (in $US)
  Nature of Account   “no”)
JP Morgan Chase
  RHI Entertainment Productions LLC   Yes     758-683403       —     Collection
Account   No
JP Morgan Chase
  Library Storage Inc   Yes     799-760657       —     Checking Account   No
JP Morgan Chase
  Library Storage Inc   Yes     799-760632       13,410     Operating Account  
No
American Express
  RHI Entertainment LLC   Yes     001-011150-8       400,000     CD Account   No
Israel Discount Bank
  RHI Entertainment LLC   Yes     03-49130       250,128     Operating Account  
Yes
California Bank & Trust
  RHI Entertainment LLC   Yes     324-0329751       9,227     Operating Account
  Yes
Barclays Bank
  RHI Entertainment Ltd   Yes     30403261       63,191     Operating Account  
No
Commonwealth Bank of Australia
  RHI Entertainment Australia Pty Ltd   No     062-438-1009-6303       102,967  
  Operating Account   No
Barclays Bank
  RHI Entertainment Ltd   Yes     80374636       157     Production Account  
Yes1
HVB Hungarian Bank
  DTS Productions Ltd   No     10918000000000 367110017       —     Production
Account   No
HVB Hungarian Bank
  DTS Productions Ltd   No     109180010000000 367110024       —     Production
Account   No
Barclays Bank
  SFR Ltd   No     60655376       —     Production Account   No
Barclays Bank
  SFR Ltd   No     40047678       2,609     Production Account   No
Barclays Bank
  SFR Ltd   No     68372755       —     Production Account   No
Barclays Bank
  SFR Ltd   No     86918211       472     Production Account   No
HVB Hungarian Bank
  RHI Entertainment Kft   No     1091 8001 00000003 68110027       —    
Production Account   No

 

1    By operation of the Debenture dated as of February 25, 2010 and the related
Notice of Assignment of Account.

4



--------------------------------------------------------------------------------



 



                                                  Balance as of       Account
Control Depository                   February 19, 2010       Agreement (“yes” or
Institution   Account Name   Credit Party?   Account Number   (in $US)   Nature
of Account   “no”)
HVB Hungarian Bank
  RHI Entertainment Kft   No     1091 8001 00000003 68110010     —   Production
Account   No
Royal Bank of Scotland
  RHI Entertainment LLC   Yes     10154958     —   Production Account   No
JPMorgan Chase
  NGP Holding   No     323-317-014     —   Production Account   No

5



--------------------------------------------------------------------------------



 



SCHEDULE 3
     Per-Subsidiary Breakdown of Gross Asset Values of Non-Credit Party
Subsidiaries

                              Gross asset             value as of            
February 19,     Credit   2010 (in $US) Entity   Party?   (000’s)
Metropolitan Productions, Inc
  No     —  
Don Quixote, Inc
  No     —  
HE PRO Tunes, Inc.
  No     —  
HEP Music, Inc.
  No     —  
HEP SS Music, Inc
  No     —  
SLB Productions, Inc
  No     —  
RHI Entertainment Australia Pty. Ltd.
  No     82  
Southern Whale Pty Ltd
  No     —  
Wayzgoose Concerts Services BV
  No     —  
RHI Entertainment Kft
  No     —  
NGP Holding Inc
  No     —  
HEGOA Inc.
  No     —  
Independent Projects, Inc.
  No     —  
HEDAUS Pty Limited
  No     —  
DTS Productions Limited
  No     —  
Thistle Management Ltd
  No     —  
SFR Limited
  No     3      
 
  Total Asset Value   $ 85      

6